             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

MATTHEW A. BOLES,                        )
                                         )
                 Plaintiff,              )
                                         )
                                         )    Case No. CIV-18-320-KEW
                                         )
COMMISSIONER OF THE SOCIAL               )
SECURITY ADMINISTRATION,                 )
                                         )
                 Defendant.              )

                             OPINION AND ORDER

     Plaintiff Matthew A. Boles (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying his application for

disability    benefits     under   the       Social    Security     Act.   Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                        For the reasons

discussed    below,   it   is   the   finding         of   this   Court    that   the

Commissioner’s decision should be and is AFFIRMED.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).       A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of

such severity that he is not only unable to do his previous work
but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. § 404.1520.1

        Judicial       review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision    was

supported         by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                       It means


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §
404.1510. Step two requires that the claimant establish that he has a
medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§ 404.1521. If the claimant is engaged in substantial gainful activity
(step one) or if the claimant’s impairment is not medically severe (step
two), disability benefits are denied. At step three, the claimant’s
impairment is compared with certain impairments listed in 20 C.F.R. Pt.
404, Subpt. P, App. 1. A claimant suffering from a listed impairment or
impairments “medically equivalent” to a listed impairment is determined
to be disabled without further inquiry. If not, the evaluation proceeds
to step four, where claimant must establish that he does not retain the
residual functional capacity (“RFC”) to perform his past relevant work.
If the claimant’s step four burden is met, the burden shifts to the
Commissioner to establish at step five that work exists in significant
numbers in the national economy which the claimant – taking into account
his age, education, work experience, and RFC – can perform. Disability
benefits are denied if the Commissioner shows that the impairment which
precluded the performance of past relevant work does not preclude
alternative work. See generally, Williams v. Bowen, 844 F.2d 748, 750-
51 (10th Cir. 1988).

                                              2
such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”              Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938).      The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.                   Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).    Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                           Claimant’s Background

        Claimant was 42 years old at the time of the decision. He has

a college and a graduate degree.           He worked in the past as a head

janitor,     aircraft   mechanic,    and     nursing    home   administrator.

Claimant alleges an inability to work beginning on February 6,

2015,     due   to   limitations    resulting    from    obesity,   bilateral

shoulder and elbow impairment, depression, and anxiety.

                            Procedural History

        On April 1, 2015, Claimant protectively filed for a period of

disability and disability insurance benefits under Title II (42

U.S.C. § 401, et seq.) of the Social Security Act.                  Claimant’s

application was denied initially and upon reconsideration. On

February 23, 2017, the Administrative Law Judge(“ALJ”) John W.

                                       3
Belcher conducted a video hearing, in which Claimant participated.

On   April   6,   2017,    the   ALJ   entered   an   unfavorable   decision.

Claimant requested review by the Appeals Council, and on May 23,

2017, it denied review.          Claimant appealed the denial of benefits

to this Court, at which time the Commissioner agreed to a remand.

The case was remanded by this Court on February 2, 2018.              On June

14, 2018, ALJ David W. Engel held a second administrative hearing,

at which Claimant was present.         He entered an unfavorable decision

on August 1, 2018.    As a result, the decision of the ALJ represents

the Commissioner’s final decision for purposes of further appeal.

20 C.F.R. § 404.984.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional    capacity     (“RFC”)     to   perform   sedentary   work,   with

limitations.

                          Errors Alleged for Review

      Claimant asserts the ALJ committed error by (1) reaching an

improper RFC, and (2) making improper findings at step five.

                              RFC Determination

      In his decision, the ALJ found Claimant suffered from severe

impairments of obesity, bilateral shoulder and elbow impairment,

depression, and anxiety. (Tr. 1264).          He determined Claimant could

                                        4
perform sedentary work with respect to lifting, carrying, pushing,

and pulling.     Claimant could perform light or sedentary work with

respect to walking or standing.               He was unable to climb ladders

and scaffolds and could not work in environments with exposure to

unprotected      heights    and       dangerous      moving      machinery     parts.

Claimant could not perform tasks requiring overhead reaching for

purposes of hand controls more than occasionally.                          He could

understand, remember, and carry out simple to moderately detailed

instructions in a work-related setting, defined as not more than

semi-skilled level work.           Claimant suffered from symptoms from a

variety    of    sources,    including        pain     and    fatigue   and    allied

disorders, that were of sufficient severity to be noticeable to

him   at   all   times,    but   he    was    able     to    remain   attentive      and

responsive in a work setting and could perform work assignments

within the determined limitations.              (Tr. 1268).

      After consultation with a vocational expert (“VE”), the ALJ

determined Claimant        could      perform    the    representative        jobs    of

receptionist, order clerk, and entry operator, all of which the

ALJ found existed in sufficient numbers in the national economy.

(Tr. 1285-86).      As a result, the ALJ concluded that Claimant was

not under a disability from February 6, 2015, his alleged onset

date, through December 31, 2017, the date last insured. (Tr. 1286).

      Claimant contends the ALJ’s RFC assessment overstates his

physical and mental capabilities.               His argument primarily focuses

                                          5
on the ALJ’s treatment of the limitations related to his ability

to lift and reach overhead and the ALJ’s weighing of the opinion

evidence in this regard.

       The ALJ discussed evidence regarding Claimant’s shoulders,

including X rays of the cervical spine from April 23, 2015, which

revealed     minimal     posterior   sclerosis     at     C4-C5    and     C5-C6,

suggesting mild degenerative changes.         An X ray of Claimant’s left

shoulder from that same date showed the shoulder was normal, except

for calcification in the soft tissue, which suggested an old

ligamentous injury.       X rays of Claimant’s left elbow also revealed

no abnormality.        (Tr. 1271-72, 479-82).        Claimant’s MRI of the

left shoulder in July of 2015 showed “post-surgical changes of

subacromial decompression and distal clavicular resection with

foci   of   magnetic     susceptibility   artifact      around    the    anterior

rotator     cuff   and    acromioclavicular      joint.     The    MRI     showed

degenerative and bursal surface fraying of the supraspinatus and

infraspinatus tendons without rotator cuff tear or atrophy.                  The

MRI showed thickening of the coracohumeral ligament, with mild

scarring in the rotator interval.”        (Tr. 1273, 722-23).           An MRI of

the right shoulder from February of 2016 showed “mild bursal-sided

edema, involving distal supraspinatus and infraspinatus tendon

fibers.     There were no partial or full-thickness rotator cuff

tears.”     However, there was a small amount of fluid at the level

of the surgical bed and trace amounts of fluid in the sub-acromial

                                      6
sub-deltoid bursa.          An MRI of the left shoulder from the same date

revealed       “mild       bursal-sided        edema,         involving        the    distal

supraspinatus and infraspinatus tendon fibers” and no partial or

full-thickness rotator cuff tears.                    There was a moderate amount of

fluid and edema in the sub-acromial, sub-deltoid bursa. (Tr. 1273,

1136-40).

         The   ALJ   also    discussed        Dr.      Carl   Huff’s   examination          of

Claimant on February 10, 2016, wherein he noted marked tenderness

overlying the rotator cuff bilaterally. Dr. Huff assessed Claimant

with impingement syndrome, with rotator cuff tendinopathy, and

noted    he    was     a   candidate    for       arthroscopic      surgery          of   both

shoulders. (Tr. 1273, 1080).                  The ALJ concluded these findings

were     not     inconsistent          with       a     limitation        to     sedentary

pushing/pulling and only occasional overhead reaching. (Tr. 1273).

        The ALJ considered X rays of Claimant’s cervical spine and

his right and left shoulders from August of 2016.                          The X ray of

the cervical spine was within normal limits.                           The X rays of

Claimant’s right and left shoulder showed “status post resection

of   portion    of     distal   clavicle          and    acromion,”    but      they      were

otherwise normal.          (Tr. 1275, 1102-03).

        The ALJ discussed the consultative examination of Claimant by

Harold DeLaughter, D.O., on September 9, 2016. Among other issues,

Claimant reported having problems with his arms since 2003.                                 He

had full and pain-free range of motion of his neck.                        He had a full

                                              7
range of motion of the spine.       Grip strength was equal bilaterally

at 5/5, finger to thumb opposition was adequate, and fine tactile

manipulation of objects was normal.            Claimant would not perform

bilateral shoulder testing, elbow testing, hand testing, or wrist

testing due to pain in those areas.             There was no notation of

guarding of the arms when Claimant ambulated.          The ALJ noted that

although Claimant could not tolerate range of motion testing of

his shoulders, elbows, hands, and wrists, he could “effectively

oppose the thumb to the fingertips, manipulate small objects and

effectively grasp tools such as a hammer.”         Claimant performed the

tasks without any indication of restriction or abnormality. (Tr.

1275-76, 1105-11).     The ALJ further discussed the medical source

statement completed by Dr. DeLaughter.          With regard to Claimant’s

shoulders,    Dr.    DeLaughter     determined     that     Claimant   could

occasionally lift and/or carry up to ten pounds, was unable to

reach overhead, was limited to occasional reaching in all other

directions,   was    limited   to   frequent    handling,    fingering,    and

feeling, and limited to occasional pushing and/or pulling.                (Tr.

1281-82, 1112-18).

     The ALJ discussed at length testimony from Claimant’s first

administrative hearing by medical expert Don R. Clark, M.D. (Tr.

1277-79).     With    regard   to   Dr.   DeLaughter’s      examination    and

limitations on Claimant, Dr. Clark discussed the findings reaching

conclusions that Claimant did not have limitations in manual

                                      8
dexterity     because    of    his   ability    to    grasp     tools,    manipulate

objects, and oppose the thumb to forefingers.                       He believed a

lifting and carrying restriction of ten pounds was reasonable.                      He

also    determined      that    Claimant’s      difficulty        with    his   upper

extremities was based upon symptoms of pain and not any limitation

of muscle or mobility.         (Tr. 1278).     Dr. Clark also gave an opinion

that the etiology of Claimant’s pain was unclear.                        He believed

Claimant more likely suffered from hyperalgesia than fibromyalgia.

(Tr. 1279).

       With   regard    to     Claimant’s      mental    impairments,       the    ALJ

discussed     the    consultative     examination        of    Claimant    by     Larry

Vaught, Ph.D.       Dr. Vaught examined Claimant on September 12, 2016,

noting Claimant reported using opioids, alcohol, and marijuana to

relieve his pain.         He reported depression, anxiety, and anger

related to his pain.           Claimant obtained a full scale IQ of 102,

with working memory scores in the low range for auditory memory,

but visual memory scores were above average.                  He assessed Claimant

with depressive disorder and cognitive disorder.                  (Tr. 1277, 1125-

29).    Dr. Vaught completed a mental medical source statement,

finding Claimant markedly limited in the ability to understand,

remember, and carry out complex instructions.                   He was moderately

limited in the ability to make judgments on complex work-related

decisions     and    mildly    limited   in     the     ability    to    understand,

remember, and carry out simple instructions.                      Dr. Vaught also

                                         9
determined Claimant was moderately limited in the ability to

interact    appropriately   with   the      public,   supervisors,   and   co-

workers, and to respond to usual work situations and changes in

routine work settings. (Tr. 1282, 1122-24).

     The ALJ discussed the opinion evidence in detail in his

decision.     Contrary to Claimant’s arguments, he appropriately

considered and weighed the opinions of Dr. DeLaughter, Dr. Clark,

and Dr. Vaught.   “As long as the ALJ provides ‘good reasons in his

decision for the weight he gave to the . . . opinion[], [n]othing

more [is] required[.]’ . . . What matters is that the decision is

‘sufficiently specific to make clear to any subsequent reviewer[]

that weight the adjudicator gave to the . . . opinion and the

reasons for that weight.’”       Mounts v. Astrue, 479 Fed. Appx. 860,

865 (10th Cir. 2012), quoting Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007).

     As    discussed   herein,   the    ALJ   discussed   Dr.   DeLaughter’s

examination findings and the limitations he assessed on the medical

source statement.      With regard to Claimant’s reaching limitations,

the ALJ determined that the objective testing throughout the record

did not support a limitation that Claimant was precluded from

overhead reaching or limitation to occasional reaching in all other

directions.    He determined the medical evidence did not support a

limitation to frequent handling, fingering, and feeling.             The ALJ

concluded that although Dr. DeLaughter’s opinions were given some

                                       10
weight (with regard to limitations not challenged by Claimant

herein), the degree of limitation was not consistent with the

totality of the medical evidence in the record or Dr. DeLaughter’s

own evaluation. (Tr. 1281-82).

     The ALJ also considered the testimony of Dr. Clark with regard

to Dr. DeLaughter’s examination findings. He assigned great weight

to   Dr.    Clark’s    discussion      of    Dr.   DeLaughter’s      examination

findings.     (Tr. 1276).        With regard to Dr. Clark’s testimony

overall, the ALJ assigned it great weight based upon his thorough

study of the medical evidence.              He noted that Dr. Clark did not

disagree    with    Dr.   DeLaughter’s       opinion    limiting    Claimant     to

lifting    and/or     carrying   ten   pounds.         The   ALJ   noted   he    had

considered Dr. Clark’s opinions concerning Claimant’s functional

limitations and had given them some weight, as Claimant was limited

to sedentary lifting and carrying.              The ALJ determined that the

evidence did not support a limitation based on pain from frequent

use of the elbows, other than the limitations included in the RFC.

(Tr. 1281).

     The ALJ further considered and weighed Dr. Vaught’s findings.

He discussed Dr. Vaught’s examination findings and the completed

mental medical source statement.            He assigned little weight to Dr.

Vaught’s diagnosis of cognitive disorder based upon the totality

of the medical evidence and Claimant’s educational history.                     (Tr.

1277).     He concluded that Dr. Vaught’s moderate limitations with

                                       11
regard to interacting appropriately with the public, supervisors,

and co-workers, and to respond to usual work situations and to

changes in a routine work setting were given little weight, because

the medical evidence and Dr. Vaught’ own examination findings did

not support moderate limitations in the areas.   (Tr. 1282).

     “[R]esidual functional capacity consists of those activities

that a claimant can still perform on a regular and continuing basis

despite his or her physical limitations.”   White v. Barnhart, 287

F.3d 903, 906 n.2 (10th Cir. 2001). A residual functional capacity

assessment “must include a narrative discussion describing how the

evidence supports each conclusion, citing specific medical facts

. . . and nonmedical evidence.”   Soc. Sec. R. 96-8p.   The ALJ must

also discuss the individual’s ability to perform sustained work

activities in an ordinary work setting on a “regular and continuing

basis” and describe the maximum amount of work-related activity

the individual can perform based on evidence contained in the case

record. Id. The ALJ must “explain how any material inconsistencies

or ambiguities in the evidence in the case record were considered

and resolved.”   Id.   However, there is “no requirement in the

regulations for a direct correspondence between an RFC finding and

a specific medical opinion on the functional capacity in question.”

Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012). The ALJ’s

RFC assessment was supported by substantial evidence. This Court

finds no error in the ALJ’s RFC determination.

                                  12
      Claimant further contends the ALJ failed to properly evaluate

his   subjective   allegations.     The    ALJ     summarized       Claimant’s

testimony at length. (Tr. 1268-71).            He concluded, however, that

his   statements   were    inconsistent   with     the    medical   evidence,

including X rays, MRIs and examination findings that did not

exhibit the alleged severity of Claimant’s shoulder limitations or

mental health issues.       The ALJ thoroughly discussed the various

inconsistencies in the medical evidence and the lack of support

for his subjective limitations. (Tr. 1272-79).             This Court finds

no error in the ALJ’s analysis.

                          Step Five Determination

      Claimant asserts the ALJ’s hypothetical questioning of the VE

was improper because he failed to include all of Claimant’s

limitations in the RFC.

      “Testimony elicited by hypothetical questions that do not

relate with precision all of a claimant’s impairments cannot

constitute    substantial     evidence    to    support    the   Secretary’s

decision.”    Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

1991).    In positing a hypothetical question to the VE, the ALJ

need only set forth those physical and mental impairments accepted

as true by the ALJ.       Talley v. Sullivan, 908 F.2d 585, 588 (10th

Cir. 1990).    Additionally, the hypothetical questions need only

reflect impairments and limitations borne out by the evidentiary

record.    Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996).

                                    13
Moreover, Defendant bears the burden at step five of the sequential

analysis.   Hargis, 945 F.2d at 1489.

     The Court finds no error in the ALJ’s questioning of the VE.

The hypothetical questions to the VE included those limitations

found to exist by the ALJ and included in the RFC. See Qualls, 206

F.3d at 1373 (finding an ALJ’s hypothetical questioning of the VE

provided an appropriate basis for a denial of benefits because the

question “included all the limitations the ALJ ultimately included

in his RFC assessment.”), citing Gay v. Sullivan, 986 F.2d 1336,

1341 (10th Cir. 1993).

                            Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

      IT IS SO ORDERED this 3rd day of April, 2020.




                               KIMBERLY E. WEST
                               UNITED STATES MAGISTRATE JUDGE




                                14
